Case 18-19640-MAM Doc75_ Filed 05/06/19 Page 1 of 28

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

In re:

SHORT ENVIRONMENTAL

LABORATORIES, INC Case No. 18-19640-MAM
EIN: XX-XXXXXXX Chapter 11

 

SHORT ENVIRONMENTAL LABORATORIES, INC.
A CHAPTER 11 PLAN OF REORGANIZATION

May 6, 2019

WHITE-BOYD LAW, P.A.
Attomeys for Debtor

By: Nadine V. White-Boyd, Esq.
5589 Okeechobee Blvd., Suite 103
West Palm Beach, FL 33417
Telephone: (561) 508-3042

Email: nvwboyd@aol.com
Email: nadine@wblawpa.com

Page 1 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 2 of 28

TABLE OF CONTENTS

ARTICLE I DEFINITIONS ......ssossssssssssssssssssssssessssssssssssssssssassassnsssasassasassassssasastiattsassssseeseesccccc. 4
ARTICLE II. BACKGROUND OF DEBTOR AND COMMENCEMENT .......ccccccccccocececseceeeeeees 7
2.01. Background of Debtor wraeeeseaenenenensnsnskiseuce wesiviehdHsd¥AilSiiispdis\Mivehensepeenennaaneanadcawendstausersivswesssvsouueeses 7
2.02. Commencement of Chapter 11 Case ....sssssssssssssssesssssesssssssssssssesesivsssecccccccc 8
2.03. Retained Professionals..............sssssssssssssssssseessssssssssssssassssssstsssssveeeeeecccccc 8
ARTICLE III. TREATMENT OF UNCLASSIFIED CLAIMS: ADMINISTRATIVE CLAIMS,

PRIORITY TAX CLAIMSAND UNITED STATES TRUSTEE'S 2 9
3.01. Allowed Administrative Claims ...........sssssssssssssssssssessssssesessenttttatiisecccccc 9
3.02. Priority Tax Claims.....ssssssssssssssssssececcssssssnnsssssssssssseesssssssessssssnssststtsissssseeeeeeeccccc 9
3.03. United States Trustee's Fees .........ssscsssssssssssseeesssnssssssseettsssesssansnneessesssssssiecnccc 9
ARTICLE IV.CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS .....ceccccccceccecceees. 10
ARTICLE V. TREATMENT OF CLASSIFIED CLAIMS AND EQUITY INTERESTG........... 10
5.01. Class 1. Allowed Wells Fargo Bank Secured Claim ......sssssssssesssecossecssesseeeeeeeeesseccc, 10
5.02. Class 2. Allowed Internal Revenue Service Claim........sscecccsssseeecccssseeeeseeeeecccc 1]
5.03. Class 3. Allowed World Omni Financial Claim .u......ccccssscscssssssssesseeeeseccccccc 11
5.04. Class 4. Allowed Administrative Convenience Claim ..ccccccsecsscssssssssssssssssscc i
5.05. Class 5. Allowed General Unsecured Claims ...0........cscccsssssssssssseeecesssssesecsseeccc 12
5.06. Class 6. Allowed Equity Interests..........cccssssssssssssssvssssesesssssessssssssssssssseeeeccc 12

ARTICLE VI PROVISIONS REGARDING VOTING AND DISTRIBUTIONS UNDER THE
PLAN, ALLOWANCE OF CERTAIN CLAIMS, AND TREATMENT OF DISPUTED,
CONTINGENT AND UNLIQUIDATED ADMINISTRATIVE

EXPENSE CLAIMS, CLAIMS AND EQUITY INTERESTS...........cccccssccsssssssscosssssssssssessesceceeees 12
G.I. Seiltetbation af Votes cscasencensunoeorenrennneovsevveuagyseopssnuadelstibvetitbbéeateadsiecssrocessorernasserccc, 12
6.02. Voting of Claims and Equity Interests.........ssssssssssessssssseessssssssssssssssssssiveeeecccccccn. 13
6.03. Method of Distribution Under the Plan .....sccssssscsssssssssesesessssssssssisveeseeccccc 13
6.04. Distributions Withheld for Disputed Claims .......ssssssssssssessessssessssssssssssssencn 14
6.05. Procedures for Allowance or Disallowance of Disputed: Chains wisisissisvsessesenecnennnenenrenesvsens 14
G06, Diastnanstttis AB GAT, nencnccosrnneessssascatadssssnondvgarneynessarechaoenerstenveaneessmapsaueenecc,....|.. 16
6.07. Setoffs and Recoupment ........esscsessscsscssscssssssssnsnsntesuueesesessestsacssssssssettee 16
6.08. Estimations Of Claims........s..ssssssssssssssessssessssssssssssssssensnsunsessessetssstisisoececcccccce 16
BD NG TROIS a sapecxceein sin nootmecnantonesevorutnnn vbachuelasenanepgeespsvulaieiaihiounivies 16
6.10. Amendments to Claims...u........sccssssssscssssssssssssssssssssasessessssesssstsstssssssiseeeccsccccn, uy eenaiuedh 17
6.11. Post-petition Interest on Claims.oii.....ccccsssssssssssssssssssseesesesesssssssssssisisssesseeeccc 17
GTZ Undated PRs .nc.econsananneesnonssviavivssesrdesumsssoignssangeskaiivanessonseiesossuoecespecsucon ccccnnns 17
ARTICLE VII. EXECUTORY CONTRACTS AND UNEXPIRED LEASES coseecccceeceecoossscccceee V7
7.01. Assumption or Rejection of Executory Contracts and Unexpired Leases... ccseseseeeseees ct
ZS Cane Dg ab ccs ns cx ennnrsann ns tenngorntininesuomerscsnondessnnnannsenloetesstiidineasenscc.cccccecocnc, 18
7.03. Bar Date for Filing Proofs of Claim Relating to Executory Contracts and

Unexpired Leases Rejected Pursuant to the Plart........scssssssesssesssecsesssecssscssessscssecsecceseesecsec. 18

ARTICLE VII. MEANS FOR IMPLEMENTATION AND EFFCT OF CONFIRMATION OF
BELLA coger cece sesepanacesnsmiei brent cnnsne sn daneeodaneanvorsvio od nvevencegupidnvnamnusiSet nbebpbaiie cio cccs se, 18

Page 2 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 3 of 28

SoD, SRM IAL a cceccendvorsensyet sistas sannacheeorcwonts uiereves unt suaneyeetetbiidlinaiaesesesoersossooescccoeeees 18
8.02. Continued Corporate Existence .......c.sssssssssssssssssssssserertntnnentrsrintetteeeecccc 18
S05, ‘ine Resign ead DS Bt csv vsesshapennstisrcahacencermneracenioneenenenrnvvnsiesoverigeasioienti cc 18
8.04. Corporate Action ...scsssssssusssssecsonmesnsessseessunnsssssstisinantitisienssineccccnc 19
8.05. Administration After the Effective Date.........cc:sssssssseseeeeesssseseecccc 19
8.06. Term of Bankruptcy Injunction or SSCEYS swcescusssnizeuslasviite neceoenntesnnneversseresuaneveevareveusevevseesexcess 19
B07. Re-VeStIng OF ASSETS 1..oeccascssssacsvnsesbsnintbaconenccanssssrsinveoesevsveqrisessesmnvueisieeietee...... 19
8.08. Causes Of Action...csssssssssssssssssssseeeseissssnsnnnenntnnnitiiitieeeccc 19
BoP TD) CLR OE DEBE ecersececogpatonaynaniivecstsss eeormemaneninisincyrincinmananpedbdnemmemoniena, 19
8.10. Injunction Related to Discharge ......c.cccsseccssssecsseccseeoeeeeeeccceccccc., anlecnaincolivmnanerenmauienaiies 20
8.11 Release by Holders of Impaired Claims, .....cscssssssssssssssssseeesessesssssssiseeeeececc 20
8.12. Injunction Against Interference with the Plan.....cscssssssssseseeesssssssvescccccssecn 20
8.13 Votes Solicited in Good Faithe.e..ecccccccssssssssssssesstssssesssesstsssstsssssssseeccc 21
8.14. Payments Within 90 Days of Filing...........csssscsssscssssseesssssssssssssssitteceeeeeeee 21
ARTICLE IX CONFIRMATION AND EFFECTIVENESS OF THE PLAN ceeeececccccccccccosccsccs... 21
9.01. Conditions Precedent to Confirmation ........sssssssssssseessssssssssesssssssssieeeeen 21
9.02. Effect of Failure of Conditions .00..........cssssssssssssssesessssesssesssssssstsssssssissieeceeccce 22
9.03. Waiver of Conditions......sssscseessssscsececsessssssssssesueiissssssssssssnsstissiesieeccccc 22
ARTICLE X RETENTION OF JURISDICTION wecccssssssssssccsscssssssssssssscsssssteseesseceseeseeeeseeecec 22°
ARTICLE XI MISCELLANEOUS PROVISIONS wossescsscsssscsssssssssssssssssssssssesessesseseseeceeseesssssssece 24
11.01 Effectuating Documents and Further Transactions. ......-.ssssscessssssssseseeeeecsccc 24
11.02 Post-Effective Date Fees and EER ORGS cccrnszseps0sitashsnsdgounnnnentarvehinnaverevsdvsearseunseaveos cesuins: 24
11.03 Payment of Statutory Fees ............ssscssssssssssssssssesssssessssssseseeessssstsstutiiieeecccccccccc 24
11.04 Amendment or Modification of Plan.......sssseesesssssssseeseeseeeeeeeeeeseeseseeecoccccc 24
LLG SERIA EY cc consssssasvssoesnseinscatinnenocecortuiensectoeuavcovenosendbesaqapviidiiietseédiéescscooscsseccsccccue ce 24
11.06 Revocation or Withdrawal of the Plam.......cssssssssssssssssssscsssssvessssssssssseescecccce 25
2 LAV? Bitte trip ETT: NOt GS nisveazeraneatnstisninitiandneesaesnanmriorweneeeuursusskovadisiogamueseiieieiee... 25
LL LOB  Netices:.c-sessenusapsnsnisscasneonesorsececensnrenennaberoensavssenpseaasseetititbbtlolttirscésscsoccsccccccccnen 25
L109 Gog verre LAW asaesonsnoncrcvsssenss pase shuigcseasnccthnasaseanegensrhreresbueeneorsvcreeetsscorveneeseersensie,, 25
11.10 Withholding and Reporting SUIS TES a cascisaceeisscsnsncesssibnigeconsnneenciesancismunvemmicarnccevervse, 25
11.11 Section 1125(€) of the Code .........sssssssssssssesesssssssssssssssnsnssetstttetisieeeeeeeeeeccccc 26
11.12 Filing of Additional Documents ..........sssssssssssssssssssssssessssssnsnstiiseeeeeecccccc 26
ETO UEDA TOTES necro tnpnpsslcathtaiadadanenlviondsadnrvinda sabnbdlhonhecs ponding, 26
11.14 Waiver of Bankruptcy Rules DODO) BE TOBE dcveeduscecvsqusensnielsssatigsarneonncneancaned eenvsenecaryrne: 26
LLDS Time wssisssersssnsssnsecaccenntrssorensuenssersnesesensisgssbtsnibsiisssssosasbaveeesserenseeeantreounssarsaesourceccccomenenany 26
TA DG SORStae tN Ci ermal Og evesecgscsgzsessssanyasoneaanmnanierntoeninenrnleiviccceassphenanwextienic.. 26
BETSY Mamie Di ast nconasenentnnprsnvnanvverivtmeassiastasWlbeeliewih iivogssich acs vemciomncinannnoamn vores 26
AE 1G EERCORSISERIICY -n1-nnevncensavevsyzeinssivensisisistidhnanneesneeseoranonenmernersensienveyesivovioboseuiivantiancc.... 26
11.19 No Interest or Attorneys? Fees........ssssesesssesssesssssseessssseeenemeseseerseeeccecc 26
11.20 Successors and ASSIgM ..scsssscsssssssssssssssssssseeccenessssssssssssessssntattitissdeeecceccccc 26
L121 Headings ascsesssssscessesesereeeeorssosssssnssnugnssssnsentnsssensssasssaesgeesrsnastssssunareniertoneereneececccccccnn, 26
11.22 No Penalty for Prepayment...............csssssssssssssssssssssssseessessssssssssssssssseseeeecn 26
PL2B Sawvimees Cla Us sisa ie. snsonononrasnansiconeesrulesivacsbyeytsssebbeyesisieddtsSaenmainenntenccuramecccccccootercene, c, 26
Tee ROME IETS cscxeenat seed ciesttetcestdeconanannannnndoeommerecomirsuldedersbluremindebeieanens, 26
11.25 Post Confirmation Date Service List ...........csssssssssssssssessssessssssessssessssseeeeececss 26
ARTICLE XII. CONCLUSION .u......scsssesssssssscsseesssssssssesesssssessetsssasesssisestssisessesseteeescoecc 27
CAPT ERCAEE, OF SEBO ICE seuss sssstivnavitececonnnnmorornsuncnosnsmidvortgieavsnveteetiodsaiies 28

Page 3 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 4 of 28

DEBTOR'S PLAN OF REORGANIZATION
UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

Short Environmental Laboratories, Inc. (the "Debtor") proposes the following plan of
reorganization under §1121(a) of the Bankruptcy Code:

ARTICLE I
DEFINITIONS

For the purposes of this Plan and to the extent not otherwise provided herein the terms below
shall have the respective meanings set forth below, and unless otherwise indicated, the singular
shall include the plural and capitalized terms shall refer to the terms as defined in this Article and,
any term used in the Plan which is not defined below, but which is used in the Bankruptcy Code,
shall have the meaning assigned to it in the Bankruptcy Code.

"Actions" shall mean all actions that a trustee or debtor in possession is empowered to bring pursuant to
the Code, including, without limitation, any cause of action, lawsuit, adversary proceeding, contested matter,
claim objection, Avoidance Action, or right of the Debtor or, the Estate against any Person.

"Administrative Claimant" shall mean the holder of an Administrative Claim.

"Allowed Claim" shall mean a claim that has been listed by the Debtor in its schedules as
undisputed, or in such instance as a creditor files a timely proof of claim which the Debtor does
not dispute. In those instances where the Debtor has scheduled a debt as disputed, unmatured or
unliquidated, and no timely proof of claim is filed by the creditor, or in such instances where a
creditor files a proof of claim which is disputed by the Debtor, and where the Debtor files an
objection to such claims, such claims shall be disallowed or shall be deemed allowed only to the
extent adjudicated by the Bankruptcy Court.

“Allowed Equity Interest" shall mean any Equity Interest which has not been timely
disputed, or if timely disputed, which has been allowed by order of the Court which has become a
Final Order.

“Assets” shall mean all of the right, title, and interest of the Debtor in and to Property of
the Estate, whether tangible or intangible.

"Assumed Contract" shall mean an Executory Contract (as modified or amended
pursuant to the Plan, prior order of the Court, or by agreement of the parties) that is assumed by
the Debtor pursuant to the Plan.

"Ballot" shall mean the ballot upon which holders of Claims and Equity Interests in each
Impaired Class of Claims and Equity Interests that are entitled to vote on the Plan shall indicate
their acceptance or rejection of the Plan and, if applicable, such other elections as may be made
thereon are to be indicated.

"Ballot Deadline" shall mean the last day established by order of the Court for filing a ballot.

"Business Day" shall mean a day other than a Saturday, a Sunday, or a day on which
commercial banks in West Palm Beach, Florida are authorized or required to close

Page 4 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 5 of 28

"Case" shall mean Case No. 18-19640-MAM, which is pending before the United States
Bankruptcy Court for the Southern District of Florida.

"Cash" shall mean legal tender of the United States of America.

"Claim" shall mean (a) a right to payment, whether or not such right is reduced to judgment,
liquidated, unliquidated, fixed or contingent, matured, unmatured, disputed, undisputed, legal,
equitable, secured, or unsecured; (b) a right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured, or unsecured; (c) without limiting
the generality of the foregoing, all Administrative Claims, Priority Claims, Secured Claims, and
Unsecured Claims.

"Claims Bar Date" shall mean December 17, 2018 the last date for creditors, other than a
governmental unit, to file Proofs of Claim or Equity Interest in the Case. Governmental Claims Bar date is
set forth below as February 3, 2019.

"Class" shall mean a group of Claims or Equity Interests classified together pursuant to
Article V of the Plan.

"Code" shall mean the Bankruptcy Code, 11 U.S.C. §§ 101 ef seg.

"Collateral" shall mean any property or interest in Property of the Estate of the Debtor subject to a
Lien to secure the payment or performance ofa Claim, which Lien is not subject to avoidance under the Code
or otherwise is invalid under the Code or applicable state law.

"Confirmation" shall mean the entry by the Court of the Confirmation Order.

"Confirmation Date” shall mean the date on which the Clerk of the Court enters the
Confirmation Order on the Docket.

"Confirmation Hearing" shall mean a hearing held by the Court to consider Confirmation
of the Plan pursuant to §1128 of the Code.

"Confirmation Order" shall mean the order entered by the Court confirming the Plan, which shall
contain such provisions as the Proponent desires and shall otherwise be in a form and substance satisfactory to
the Proponent.

"Court" shall mean the United States Bankruptcy Court for the Southem District of Florida,
including any Bankruptcy Judge thereof, and any court having competent jurisdiction to hear appeals from
the Bankruptcy Judges thereof

"Debtor", “Debtor in Possession” or “SEL” shall mean Short Environmental Laboratories, Inc.
"Disbursing Agent” shall have the meaning ascribed to it in § 6.06 of the Plan and is the party
responsible for making distributions under the Plan. The First distributions under the Plan shall be made by

Debtor’s counsel from proceeds deposited by Debtor into Debtor’s counsel’s trust account and thereafter as
set forth in § 6.06 of the Plan.

Page 5 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 6 of 28

"Disputed Amount" shall mean with respect to a particular Disputed Claim, that amount which is equal
to the difference, if any, between the Face Amount of such Claim and the amount, if any, of such Claim which
the party objecting thereto concedes.

"Disputed Claim" shall mean any Disputed Claim, including Disputed General Unsecured Claims,
Disputed Priority Claims, and Disputed Lienholder Secured Claims. Holders of Claims valued at an
unknown amount, and holders of Disputed Claims, shall not be entitled to vote on the Plan, unless otherwise
provided for in the Plan

"Disputed Claims Reserve” shall have the meaning set forth in §6.04(a) of the Plan.

Disputed Equity Interest” shall mean any Equity Interest which has not yet been allowed and with
respect to which an objection has been interposed on or prior to the Confirmation Date or such other date
fixed by the Court and which objection has not been withdrawn or determined by a Final Order, or which is
listed on the Schedules as disputed, contingent or unliquidated.

"Distribution" shall mean funds to be paid to holders of Claims pursuant to Article III, Article IV,
Article V and Article VI of the Plan.

"Distribution Date" shall mean the dates upon which Distributions may be made pursuant to Article
V1 of the Plan.

"Distribution Record Date" shall mean the date, as set by an order of the Court, on which the Debtor
or Reorganized Debtor, as the case may be, will cease processing transfers of Claims and Equity Interests, and
upon which Allowed Claims or Allowed Equity Interests are determined for purposes of voting on, or
receiving Distributions under, the Plan.

"Docket" shall mean the docket maintained in this Case by the Clerk of the Court.

"Effective Date" shall be described in the Confirmation Order and shall be the date upon which the last
of the conditions precedent to the occurrence of the Effective Date set forth in Section 9.01 of the Plan occurs.

"Equity Interest" shall mean any ownership or equity interest in the Debtor, including without limitation,
interests evidenced by common or preferred stock, warrants, options, or other rights to purchase any ownership
or equity interest in the Debtor.

"Face Amount" shall mean with respect to a particular Claim, (a) if the holder of such Claim has not
filed a proof of claim with the Court within the applicable period of limitation fixed by the Court pursuant to
Rule 3003(c)(3) of the Rules, the amount of such Claim that was listed in the Schedules (as originally filed in
this Case as not disputed, contingent or unliquidated; or (b) if the holder of such Claim has filed a proof of
claim with the Court within the applicable period of limitation fixed by the Court pursuant to Rule 3003(c)(3)
of the Rules, the amount stated in such proof of claim.

"Filing Date" and “Petition Date” shall mean August 7, 2018 the date on which the Debtor
commenced this Case by filing a voluntary petition under Chapter 11 of the Code.

"Final Order" shall mean an order or judgment of the Court as entered on this Court’s Docket that has
not been reversed, stayed, modified, or amended, and respecting which the time to appeal, petition for certiorari

or seek reargument, review or rehearing has expired, and as to which no, appeal, reargument, petition for
certiorari, review or rehearing is pending, or as to which any right to appeal, reargue, petition for certiorari or seek

Page 6 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 7 of 28

review or rehearing has been waived in writing in a manner satisfactory to the Proponent, or, if any appeal,
reargument, petition for certiorari, review or rehearing thereof has been denied, the time to take further appeal or
to seek certiorari or further rehearing, review or reargument has expired. If any provision of the Plan requires the
entry of'a Final Order as a condition to the occurrence or performance of an act, the Proponent may waive such
requirement in accordance with the Flan.

"General Unsecured Claim" and "Unsecured Claim" shall mean a Claim other than a Secured Claim,
a Priority Claim, a Priority Tax Claim, or an Administrative Claim.

"Governmental Claims Bar Date" shall mean February 3, 2019, the last date for a
governmental unit to file Proofs of Claim in the Case.

"Late Filed Claim" shall mean a Claim filed after the Claims Bar Date or the
Governmental Claims Bar Date as set forth herein.

"Lien" shall mean a charge against or interest in any Property of the Estate to secure
payment of a debt or performance of an obligation.

"Net Proceeds" shall mean the amount remaining from recoveries in Actions less
attorneys' fees, costs and related expenses.

"Plan" or “The Plan” shall mean this Plan of Reorganization or any subsequent
amendments or modifications.

Professional” shall mean any professional employed in this Case pursuant to §§327, 328
or 1103 of the Code or otherwise pursuant to an order of the Court.

“Proponent” shall mean the Debtor.

"Rejected Contract” shall mean an Executory Contract that is rejected at any time during
this Case or pursuant to Article VII of the Plan.

“Reorganized Debtor” shall mean Short Environmental Laboratories
"Rules" shall mean the Federal Rules of Bankruptcy Procedure.

"Unsecured Creditor" shall mean the holder of an Unsecured Claim.

ARTICLE I

BACKGROUND OF DEBTOR AND
COMMENCEMENT OF THIS CHAPTER 11 CASE

2.01 Background of Debtor

The Debtor, Short Environmental Laboratories (“SEL”) is a subchapter S company
incorporated March 24, 1989. SEL is owned 100% by David W. Murto.

Page 7 of 28
Case 18-19640-MAM Doc/75 Filed 05/06/19 Page 8 of 28

SEL provides sample collection and analytical testing services and reporting of same for
the Central Florida area with certified testing provided through SEL’s partner labs. Testing is
generally of waters for the purposes of ensuring safe drinking water and preventing pollution. Its
trained field personnel collect ground waters, drinking waters, waste waters, and surface waters
for testing. SEL’s clients consists of various industries including public and private utilities (water
& wastewater); industrial plants, dairy, citrus, and other agriculture farmers; regulatory agencies;
and residential customers. SEL also tests well water for real estate transactions, new construction
requirements and the general public. Most testing is mandated by government regulations.

SEL’s operations is conveniently located at a storefront on US 27 at Lake Josephine Drive
for all its customers as well as for walk-in customers and clients who collect their own samples.

2.02 Commencement of the Chapter 11 Case

In 2006, Mr. Murto, the 100% shareholder of the Debtor, obtained a 15 year mortgage for
$957,900.00 from Wells Fargo, guaranteed by the real property owned by Mr Murto, and the
Debtor’s equipment, and vehicles. The timing of this transaction was unfortunate, coming as it did
tight before the recession. Sales fell during the next several years while expenses continued to rise,
causing substantial losses. The decline in sales resulted in decline in the Debtor’s business revenue
and the Debtor was unable to meet its financial obligations. Loan payments were approximately
$10,500 per month, a budgetable amount before the recession, but untenable afterwards. The loan
was modified in August 2013 and finally in August 2015 to payments of $4,579.00 per month with
an extension of the maturity date to 2031 with a balloon payment.

On June 8, 2018, Wells Fargo Bank, N.A initiated a complaint against the Debtor in the
matter of Wells Fargo Bank, NA vs Short Environmental Laboratories, Inc., et. al., Case number
282018CA000301GCAXM in the Tenth Judicial Circuit Court, Highlands County, Florida seeking
to enforce its note, to foreclose on the mortgage, for assignment of rents and to foreclose on its
commercial security agreement.

The Debtor, in its effort to retain the business operations determined that relief under
Chapter 11 of the Bankruptcy Code would enable it to restructure and continue to operate

Prior to the commencement of the Chapter 11 case, the Debtor and the Internal Revenue
Service entered into agreement as to amounts due to the Internal Revenue Service. The Debtor was
in compliance with the IRS’ agreement at the commencement of the case.

2.03 Retained Professionals

The Bankruptcy Court authorized the Debtor to retain certain professionals in connection
with the Case. Specifically, Debtor has retained, and the Bankruptcy Court approved the retention
of White-Boyd Law, P.A. and Nadine White-Boyd, Esq. as general bankruptcy counsel per Order
Granting Application to Employ [ECF #17] and approved the retention of CliftonLarsonAllen,
LLP, Julie Fowler and Allison Huggins as accountant for the Debtor [ECF # 38]

Page 8 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 9 of 28

ARTICLE Il

TREATMENT OF UNCLASSIFIED CLAIMS:
ADMINISTRATIVE CLAIMS, PRIORITY TAX CLAIMS
AND UNITED STATES TRUSTEE'S FEES

The following Administrative Claims, Priority Tax Claims and United States Trustee's Fees
are Unimpaired under the Plan and will be treated as follows:

3.01 Allowed Administrative Claims.

Allowed Administrative Claim described in 11 U.S.C. §507(a)(1) shall be paid on the date
on which such Claims become due in the ordinary course, in accordance with the terms and
conditions of any agreement relating thereto or upon such other dates and terms as may be agreed
upon by the holders of such Allowed Administrative Claims. All other holders of Allowed
Administrative Claims (with the exception of the professionals who will he paid 100% of the amount
allowed by the Bankruptcy Court upon application to the Bankruptcy Court and those Claims
otherwise specifically dealt with in the Plan) shall be paid 100% of their respective Allowed
Administrative Claims in cash, unless otherwise ordered by the Bankruptcy Court, upon the latter of
(i) the Effective Date, or, (ii) the date on which an order approving payment of such Administrative
Claim becomes a Final Order.

At the time of this filing, the only known administrative claim for professional fees and the
projected balance due at the time of confirmation are:

- Debtor’s Counsel, White-Boyd Law, P.A. It is anticipated that Debtor’s Counsel will
have an administrative claim of approximately $20,000.00 against which the original retainer of
$5,000.00 will be applied. Protracted litigation and negotiations to achieve confirmation would have
an impact on the above referenced figure.

- Debtor’s Accountant, CliftonLarsonAllen, LLP. It is anticipated that Debtor’s
Accountant will have an administrative claim of approximately $2,000.00.

3.02 Priority Tax Claims

Except to the extent that a holder of an Allowed Priority Tax Claim under §507(a)(8) of the
Code has been paid by the Debtor prior to the Effective Date or agrees to a different treatment, each,
holder of an Allowed Priority Tax Claim shall be paid in the ordinary course of Debtor's business on
the date of assessment of such Claim.

- The Department of Treasury — Internal Revenue Service filed claim #2 reflecting
pre-petition priority taxes due in the amount of $100.00. The Debtor believes there are no prepetition
Priority taxes due. If there are prepetition priority taxes the Debtor proposes to pay the Internal
Revenue Service on its priority claim #2 in the amount of $100.0 at the statutory interest rate within
30 days of entry of confirmation.

3.03 United States Trustee's Fees.

The Reorganized Debtor shall pay the United States Trustee the appropriate sum
required pursuant to 28 U.S.C. §1930(a)(6) through Confirmation on the Effective Date.

Page 9 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 10 of 28

The Reorganized Debtor shall further pay the United States Trustee the appropriate sum
required pursuant to 28 U.S.C. §193 0(a)(6) for post-confirmation periods within the time
periods set forth in 28 U.S.C. §1930(a)(6), until the earlier of the closing of this Case
by the issuance of a Final Decree by the Court, or upon entry of an order of this Court
dismissing this Case, or converting this Case to another chapter under the Code, and the
Reorganized Debtor shall provide to the United States Trustee upon the payment of each
post-confirmation payment an appropriate affidavit indicating disbursement for the
relevant periods.

ARTICLE IV

CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS

For purposes of this Plan, the Classes of Claims and Equity Interests against or in the
Debtor shall be as follows:

"Class 1" shall mean the Allowed Secured Claim of Wells Fargo Bank, NA, as described,
classified and treated in Section 5.01 of this Plan. This Class is impaired within the meaning of
§1124 of the Bankruptcy Code.

"Class 2" shall mean the Claim of Department of Treasury - Internal Revenue Service, as
described and classified in Section 5.02 of this Plan. This Class is impaired within the meaning of
§1124 of the Bankruptcy Code.

“Class 3" shall mean the Allowed Secured Claim of World Omni Financial Corp. as

described, classified and treated in Section 5.03 of this Plan. This Class is unimpaired within the
meaning of §1124 of the Bankruptcy Code

“Class 4” shall mean the Administrative Convenience class pursuant to 11 U.S.C. 1122(b)
allowed under Bankruptcy Code section 502 as described, classified and treated in Section 5.04 of this
Plan. This Class is impaired within the meaning of §1124 of the Bankruptcy Code.

“Class 5” shall mean the Allowed General Unsecured Claims, as described, classified, and
treated in Section 5.05 of this Plan. This Class is impaired within the meaning of §1124 of the
Bankruptcy Code

"Class 6” shall mean the Allowed Equity Interests, as described, classified and treated in

Section 5.06 of this Plan. This Class is impaired within the meaning of §1124 of the Bankruptcy
Code.

ARTICLE V
TREATMENT OF CLASSIFIED CLAIMS AND EQUITY INTERESTS

5.01 Class 1. Wells Fargo Bank, NA.’s Allowed Secured Claim

Class 1 consists of the Allowed Secured Claim #7 of Wells Fargo Bank, NA (“Wells
Fargo”) in the amount of $19,170.00 as of Petition Date. Class | is impaired and is entitled to vote.

Page 10 of 28
Case 18-19640-MAM Doc75_ Filed 05/06/19 Page 11 of 28

Wells Fargo filed a bifurcated claim, Claim #7, consisting of a secured claim in the amount
of $19,170.00 and an unsecured claim in the amount of $826,771.45. The Debtor proposes to pay
the allowed secured claim amount of $19,170.00 by making monthly payments in the amount of
$363.96 for a period of 60 months. The allowed secured claim shall be amortized at an interest rate
of 4% over 5 years. Payments shall commence on or before the 30" day after the Effective Date with
subsequent payments due on the 1* day of the month. The Debtor shall have a fifteen (15) day grace
period to make the payments. The foregoing payments will be generated from the Debtor's business
operations. The Debtor is permitted to prepay without penalty.

Wells Fargo’s unsecured claim amount is disputed. The Debtor disputes the unsecured
amount reflected in Wells Fargo’s claim #7 by virtue of the promissory note and the security
agreement reflected in Claim #7. Wells Fargo has a security interest in real property located at
10405 US Highway 27 S., Sebring, FL 33876-9502 (“Property”) which has not been liquidated.
The Property is owned by the 100% shareholder of the Debtor. The Property is the subject of the
pending foreclosure action in the Tenth Judicial Circuit Court, Highland County, case number
282018CA000301GCAXM. Wells Fargo shall not receive treatment on its unsecured claim. In
the event that Wells Fargo objects to the treatment of its unsecured claim amount, upon
determination of the unsecured claim amount, Wells Fargo shall receive treatment on its liquidated
general unsecured claim amount in Class 5 below. The Debtor shall not maintain an insurance
policy (“keyman policy”) for the benefit of Wells Fargo.

5.02 Class 2. Secured Claim of the Department of Treasury - Internal Revenue
Service (“IRS”)

This is an impaired class entitled to vote. The IRS filed claim #2 as a secured claim in the
amount of $180,043.32. The IRS shall receive treatment on its secured claim number 2 in the
amount of $180,043.32 amortized over 5 years at the statutory interest rate of 5%. The initial
payment shall be $1,400.00 due on or before the 30" day after the Effective Date. The Debtor shall
pay $1,500.00 per month for months 2 through 12 and thereafter shall pay $3,900.00 per month
for months 13 through 60. The IRS’ claim shall be paid over five (5) years from the entry of the
Confirmation Order.

5.03 Class 3. Allowed Secured Claim of World Omni Financial Corp.

This is an unimpaired class not entitled to vote. Class 3 consists of the Allowed Secured
Claim #9 of World Omni Financial Corp. (“World Omni”) for the 2015 Toyota Tacoma (VIN:
5TFLU4EN4FX140467) in the amount of $16,235.42. All the loan provisions provided for in the
agreement with Debtor and World Omni shall remain in effect and the Debtor shall continue
making the monthly payment pursuant to the prepetition agreement until the loan is paid in full.

5.04 Class 4 Allowed Administrative Convenience Class of General Unsecured Claims. |

This Class is impaired and entitled to vote. This class consists of general unsecured creditors with
claims less than $10,000.00 or to any claimant who agrees to reduce their claim to $10,000.00. Such

Page 11 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 12 of 28

claimant shall be entitled to 2% of its claim. Such payment shall be made on or before the 30" day after the
entry of the Confirmation Order.

5.05 Class 5 Allowed General Unsecured Claims.

Class 5 consists of the Allowed General Unsecured creditors. Class 5 is impaired and entitled
to vote. Those General Unsecured creditors who were listed by Debtor as having disputed, contingent,
unliquidated claims who failed to timely file claims shall not receive treatment under the Debtor’s Plan.
Each holder of an Allowed General Unsecured Claim shall receive, in full and final satisfaction,
settlement, release, extinguishment and discharge of its respective claims as follows: (i) 1% of its
allowed claim amount to be paid over 60 months (ii) payments shall be made monthly (iii) no
interest on its claim; and (iv) no prepayment penalty.

5.06 Class 6. Allowed Equity Interests

Class 6 Equity interest holders are parties who hold an ownership interest (i.e., equity
interest) in the Debtor. In a corporation, entities holding preferred or common stock are equity
interest holders. In a partnership, equity interest holders include both general and limited partners.
In a limited liability company (“LLC”), the equity interest holders are the members. Finally, with
respect to an individual who is a debtor, the Debtor is the equity interest holder.

The Equity interest holder David Murto shall retain his equity interest in the Debtor. On
the Effective Date, each holder of an Allowed Equity Interest in the Debtor shall retain their Equity
Interest in the Debtor and shall receive no Distribution under the Plan on account of such Equity
Interests prior to all payments being made under the Plan; provided that, such Equity Interest shall
be held in escrow.

This class is impaired.

ARTICLE VI

PROVISIONS REGARDING VOTING AND DISTRIBUTIONS
UNDER THE PLAN, ALLOWANCE OF CERTAIN CLAIMS, AND
TREATMENT OF DISPUTED, CONTINGENT AND UNLIQUIDATED
ADMINISTRATIVE EXPENSE CLAIMS, CLAIMS AND EQUITY INTERESTS

6.01 Solicitation of Votes

In accordance with §1124 of the Code, the Claims in Classes 1, 2, 4,5 and 6 are impaired
and entitled to vote on the Plan.

In accordance with §§1126 and 1129 of the Bankruptcy Code an Impaired Class of Claims
will have accepted the Plan if (i) the holders of at least two-thirds in amount of the Allowed Claims
actually voting in the Class have voted to accept the Plan, and (ii) the holders of more than one-half in
number of the Allowed Claims actually voting in the Class voted to accept the Plan, not counting the
vote of any holder designated under §1126(e) of the Bankruptcy Code or any insider. A vote may be

Page 12 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 13 of 28

disregarded if the Court determines, after notice and a hearing, that acceptance or rejection was not
solicited or procured in good faith or in accordance with the provisions of the Code.

6.02 Voting of Claims and Equity Interests

Each holder of an Allowed Claim or Equity Interest in an Impaired Class of Claims or
Equity Interests that is entitled to vote on the Plan pursuant to the Code shall be entitled to vote
separately to accept or reject the Plan as provided in such order as may be entered by the Court
establishing certain procedures with respect to the solicitation and tabulation of votes to accept or
reject the Plan, or any other order or orders of the Court. Holders of Claims valued at an unknown
amount, and holders of Disputed Claims, shall not be entitled to vote on the Plan, unless otherwise
provided for in the Plan.

6.03 Method of Distribution Under the Plan

(a) Subject to Rule 9010, and except as otherwise provided in Section 6.04 of the Plan,
all distributions under the Plan shall be made by the Reorganized Debtor to the holder of each
Allowed Claim or Allowed Equity Interest, on a monthly basis, at the address of such holder as listed on
the Schedules and/or Proof of Claim as of the Distribution Record Date unless the Debtor or Reorganized
Debtor has been notified in writing of a change of address, including by the filing of a proof of Claim by
such holder that provides an address different from the address reflected on the Schedules.

(b) Any payment of Cash made by the Reorganized Debtor pursuant to the Plan shall be made
on a monthly basis by check drawn on a domestic bank or by wire transfer.

(c) | Any payment or distribution required to be made under the Plan on a day other than
a Business Day shall be made on the next succeeding Business Day.

(d) No payment of Cash less than One Hundred 00/100 Dollars ($100.00) shall be made by
the Reorganized Debtor to any holder of a Claim unless a request therefor is made in writing to the
Reorganized Debtor, or unless the Distribution is a final Distribution.

(e) When any distribution on account of an Allowed Claim pursuant to the Plan would
otherwise result in a Distribution that is not a whole number, the actual distribution shall be rounded as
follows: fractions of '/2 or greater shall be rounded to the next higher whole number and fractions of less
than '/ shall be rounded to the next lower whole number. Cash to be distributed pursuant to the Plan shall
be adjusted as necessary to account for the rounding provided in this section of the Plan.

(f) In the event that any Distribution to any holder is returned as undeliverable, the Debtor
shall use reasonable efforts to determine the current address of such holder, but no Distribution to such
holder shall be made unless and until the Debtor has determined the then current address of such holder,
at which time such Distribution shall be made to such holder without interest; provided that any
Distribution shall be deemed unclaimed property under § 347(b) of the Bankruptcy Code at the expiration
of six months from the Effective Date or the Distribution Date, whichever shall apply, and any entitlement
of any holder of any Claim to such distributions shall be extinguished and forever barred.

(g) _ Unless otherwise provided herein, all Initial Distributions and deliveries to be made
on the Effective Date shall be made on the Effective Date. Subsequent distributions shall be made
in accordance with the terms set forth in the Plan.

Page 13 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 14 of 28

(h) _ Atthe close ofbusiness on the Distribution Record Date, the claims register shall be closed,
and there shall be no further changes in the record holders of any Claims. The Debtor shall have no
obligation to recognize any transfer of any Claims occurring after the Distribution Record Date; provided,
however, that the foregoing will not be deemed to prohibit the sale or transfer of any Claim subsequent to
the Distribution Record Date and prior to the Effective Date. The Debtor shall instead be entitled to
recognize and deal for all purposes under the Plan with only those record holders as of the close of business
on the Distribution Record Date.

6.04 Distributions Withheld for Disputed Claims

(a) On the initial distribution date and each subsequent distribution date, the Reorganized Debtor
shall reserve from the Distributions to be made on such dates to the holders of Allowed Claims, an amount equal
to One Hundred Percent (100%) of the Distributions to which holders of Disputed Claims would be entitled
under the Plan as of such dates if such Disputed Claims were Allowed Claims in their Disputed Claim Amounts,
or as estimated by the Debtor or the Court in accordance with Section 6.08 of the Plan (the "Disputed Claims
Reserve).

(b) Property Held in Disputed Claims Reserve

Cash in the Disputed Claims Reserve shall be held in trust by the Reorganized Debtor for the benefit
of the potential recipients of such Cash and shall not constitute property of, the Reorganized Debtor. In the
event the Court subsequently disallows a Disputed Claim, Cash and any other consideration in the Disputed
Claims Reserve on account of such disallowed Disputed Claim, and any other consideration actually
distributed on account of such Disputed Claim, shall vest in the Reorganized Debtor,

(c) Distributions Upon Allowance of Disputed Claims

The holder of a Disputed Claim that becomes an Allowed Claim subsequent to the Distribution Date
shall receive distributions of Cash and any other consideration from the Disputed Claims Reserve from the
Reorganized Debtor upon the subsequent distribution date following the date on which such Disputed Claim
becomes an Allowed Claim pursuant to a Final Order. Such Distributions shall be made in accordance with
the Plan.

(d) No Surplus Distributions to Holders of Allowed Claims

To the extent that a Disputed Claim is not Allowed or becomes an Allowed Claim in an amount less
than the Disputed Claim Amount, the excess of Cash and any other consideration in the Disputed Claims
Reserve over the amount of Cash and any other consideration actually distributed on account of such Disputed
Claim shall vest in the Reorganized Debtor.

(e) Expenses of Disputed Claims Reserve
Except as otherwise ordered by the Court, the amount of any reasonable expenses incurred by the Reorganized
Debtor on or after the Effective Date with respect to the Disputed Claims Reserve shall be paid by the
Reorganized Debtor.

6.05 Procedures for Allowance or Disallowance of Disputed Claims

(a) Objections to and Resolution of Claims, Administrative Claims and General Unsecured Claims

Page 14 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 15 of 28

Any and all objections to any claim must by filed by the deadline ordered by the Court. In the event that
the Debtor settles any claim objection, the Debtor may seek approval by submitting an Agreed Order in a form
acceptable to the Debtor and the holder of the Disputed Claim. In the event that the Debtor and holder of a
Disputed Claim do not reach a consensual resolution of the claim objection, then the Debtor will set the contested
matter for hearing, before the Bankruptcy Court and will provide all interested parties with notice of the date set,

If any distribution to a holder of an Allowed Claim remains unclaimed for a period of ninety (90) days
after such distribution has been delivered to the holder the Allowed Claim, the amount of the Claim upon which
such distribution was made shall be canceled and said claimant shall not be entitled to any further distributions
hereunder. A distribution of funds is unclaimed, if, without limitation, the holder of a Allowed Claim does not
cash a check, returns a check or if the check mailed to the holder at the address set forth in the Schedules, the
Amended Schedules or set forth in a proof of claim filed by such holder is retumed by the United States Postal
Service or any other country's postal service as undeliverable.

Except as to applications for allowance of compensation and reimbursement of expenses under §§
330 and 503 of the Code, the Debtor or the Reorganized Debtor shall have the exclusive right to make and
file objections to Administrative Claims and General Unsecured Claims subsequent to the Effective Date. All
objections shall be litigated to Final Order; provided however, that following the Effective Date, the
Reorganized Debtor shall have the authority to compromise, settle, otherwise resolve or withdraw any of their
objections without approval of the Court unless otherwise ordered by the Court. The Debtor or the
Reorganized Debtor shall file all objections to Claims and serve such objections upon the holder of the Claim
as to which the objection is made as soon as is practicable, but in no event later than one hundred twenty (120)
days afier the Effective Date or such later date as may be approved by the Court. The Debtor or the
Reorganized Debtor reserves the right to object to Administrative Claims as such claims arise in the ordinary
course of business. The Reorganized Debtor shall bear all costs and expenses relating to the investigation and
prosecution of Disputed Claims from and after the Effective Date.

Subject to applicable law, from and after the Effective Date, the Debtor will have the authority to
file, settle, compromise, withdraw, arbitrate or litigate to judgment objections to Claims pursuant to
applicable procedures established by the Bankruptcy Code, the Bankruptcy Rules and the Plan. Any and
all objections to any claim must be filed prior to the Objection Deadline, or as otherwise ordered by the
Court, or with respect to rejection claims, prior to the Objection to Rejection Claims Deadline.

An Objection to the allowance of a Claim or Interest will be in writing and may be filed with the
Bankruptcy Court by the Debtor, at any time on or before the Claim Objection Deadline. The failure by Debtor
to object to any Claim or Interest for voting purposes will not be deemed a waiver of Debtor's right to object to
any such Claim in whole or in part

(b) No Distribution Pending Allowance

Notwithstanding any other provision of the Plan, if any portion ofa Claim is disputed, the full amount
of such Claim shall be treated as a Disputed Claim for purposes of this Plan, and no payment or Distribution
provided under the Plan shall be made on account of such Claim unless and until such Disputed Claim
becomes an Allowed Claim or Allowed Equity Interest (in whole or in part).

(c) Disallowed Claims

All Claims held by Persons against whom the Debtor or Disbursing Agent has commenced an Action
under §§ 542, 543, 544, 545, 547, 548, 549, and/or 550 of the Code, shall be deemed "disallowed" Claims
pursuant to § 502(d) of the Code and holders of such Claims shall not be entitled to vote to accept or reject
the Plan. Claims that are deemed disallowed pursuant to Section 6.05(c) of the Plan shall continue to be

Page 15 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 16 of 28

disallowed for all purposes until the Avoidance Action against such party has been settled or resolved by
Final Order and any sums due to the Estate from such party have been paid.

6.06 Disbursing Agent

The Reorganized Debtor, or such Person(s) as the Reorganized Debtor may designate with approval
of the Court, will act as Disbursing Agent under the Plan with respect to all Distributions to holders of Claims
and Equity Interests, and will make all Distributions required to be distributed under the applicable provisions
of the Plan. Any Disbursing Agent may employ or contract with other entities to assist in or make the
Distributions required by the Plan. Each Disbursing Agent will serve without bond.

6.07 Setoffs and Recoupment

The Debtor may, but shall not be required to, set off (pursuant to the provisions of §$§ 553 and 362 of the
Code or other applicable law) against or recoup from any Claim or Equity Interest and the payments to be made
pursuant to the Plan in respect of such Claim or Equity Interest, any Claims of any nature whatsoever that the
Debtor may have against the claimant, but neither the failure to do so nor the allowance of any Claim hereunder
shall constitute a waiver or release by the Debtor of any setoff or recoupment right they may have against the
holder of such Claim or Equity Interest.

6.08 Estimations of Claims

For purposes of calculating and making Distributions under the Plan, the Debtor, or Reorganized
Debtor, as applicable, and the holder of a Disputed Claim shall be entitled to estimate, in good faith and
with due regard to litigation risks associated with Disputed Claims, the maximum dollar amount of
Allowed and Disputed Claims, inclusive of contingent and/or unliquidated Claims in a particular
Class. The Debtor, Reorganized Debtor and holder of a Disputed Claim may at any time request
that the Court estimate any contingent or unliquidated Claim pursuant to § 502(c) of the Code or
otherwise regardless of whether the Debtor or Reorganized Debtor previously, objected to such
Claim or whether the Court has ruled on any such objection, and the Court will retain jurisdiction
to estimate any Claim at any time during litigation concerning such objection to any claim,
including without limitation, during the pendency of any appeal relating to any such objection.
In the event that the Court estimates any contingent or unliquidated claim, the amount so
estimated shall constitute either the Allowed Amount of such Claim or a maximum limitation on
the amount of such Claim, as determined by the Court If the estimated amount constitutes a
maximum limitation on the amount of such Claim, the Debtor or the Reorganized Debtor may
pursue supplementary proceedings to object to the allowance of such Claim. All of the
aforementioned objection, estimation, and resolution procedures are intended to be cumulative
and not exclusive of one another. Claims may be estimated and subsequently compromised,
settled, withdrawn, or resolved by any mechanism approved by the Court.

6.09 No Recourse

Notwithstanding that the Allowed Amount of any particular Disputed Claim is reconsidered
under the applicable provisions of the Code and Rules or is Allowed in an amount for which after
application of the payment priorities established by the Plan there is insufficient value to provide a
recovery equal to that received by other holders of Allowed Claims in the respective Class, no Claim
holder shall have recourse against the Disbursing Agent, the Debtor, the Reorganized Debtor, or any
of their respective professionals, consultants, officers, directors or Affiliates or their respective
successors or assigns, or any of their respective property. However, nothing in the Plan shall modify

Page 16 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 17 of 28

any right of a holder of a Claim under § 502(j) of the Code. THE ESTIMATION OF CLAIMS AND
ESTABLISHMENT OF RESERVES UNDER THE PLAN MAY LIMIT THE DISTRIBUTION TO
BE MADE ON INDIVIDUAL DISPUTED CLAIMS, REGARDLESS OF THE AMOUNT
FINALLY ALLOWED ON ACCOUNT OF SUCH DISPUTED CLAIMS.

6.10 Amendments to Claims

A Claim may be amended prior to the Confirmation Date only as agreed upon by the
Debtor and the holder of such Claim, or as otherwise permitted by the Court, the Rules or
applicable law. After the Confirmation Date, a Claim may not be amended without the
authorization of the Court. Any amendment to a Claim filed after the Confirmation Date shall be
deemed disallowed in full and expunged without any action by the Debtor, the Reorganized
Debtor or the Estate, unless the Claim holder has obtained prior Court authorization for the filing
of such amendment.

6.11 Postpetition Interest on Claims

Unless expressly provided in the Plan, the Confirmation Order, or any contract, instrument,
release, settlement, or other agreement entered into in connection with the Plan or required by
applicable law, postpetition interest shall not accrue on or after the Petition Date on account of any Claim.

6.12 Unclaimed Funds

Any funds unclaimed for the period described in paragraph 6.03(f) above shall be forfeited by the
holder and will be re-deposited in the Disbursing Agent's account.

ARTICLE VII

EXECUTORY CONTRACTS AND UNEXPIRED LEASES
7.01 Assumption or Reiection of Executory Contracts and Unexpired Leases
(a) Executory Contracts and Unexpired Leases

The Code grants the Debtor the power, subject to the approval of the Court, to assume or reject executory
contracts and unexpired leases. If an executory contract or unexpired lease is rejected, the other party to the
agreement may file a claim for damages incurred by reason of the rejection. In the case of rejection of leases of
real property, such damage claims are subject to certain limitations imposed by the Code

Pursuant to §§ 365(a) and 1123(b)(2) of the Code, all executory contracts and unexpired leases between
the Debtor and any Person shall be deemed rejected by the Reorganized Debtor as of the Effective Date, except
for any executory contract or unexpired lease (i) which previously has been assumed or rejected pursuant to
an order of the Court entered prior to the Effective Date, (ii) as to which a motion for approval of the assumption
or rejection of such executory contract or unexpired lease has been filed and served prior to the Effective.

(b) Approval of Assumption or Rejection of Executory Contracts and Unexpired
Leases

Subject to the occurrence of the Effective Date, entry of the Confirmation Order shall constitute (i) the
approval, pursuant to §§ 365(a) and 1123(6)(2) of the Code, of the assumption of the executory contracts and
unexpired leases assumed pursuant to Article VI of the Plan and (ii) the approval, pursuant to §§ 365(a) and

Page 17 of 28
Case 18-19640-MAM Doc75_ Filed 05/06/19 Page 18 of 28

1123(b)(2) of the Code, of the rejection of the executory contracts and unexpired leases rejected pursuant to the
Plan.

The lease with Comcast is rejected. The Debtor is not obligated and shall not make any
payments to Comcast as no payments are due to Comcast.

7.02 Cure of Defaults

To the extent that cure payments are due with respect to an executory contract or unexpired lease to be
assumed pursuant to the Plan, the amount of such cure payment shall be made by the Debtor consistent with
agreement of the non-Debtor and the Debtor.

7.03 Bar Date for Filing Proofs of Claim Relating to Executory Contracts and
Unexpired Leases Rejected Pursuant to the Plan

Claims arising out of the rejection of an executory contract or unexpired lease pursuant to the
Plan must be filed with the Court and/or served upon the Debtor or Reorganized Debtor or as
otherwise may be provided in the Confirmation Order, by the deadline set by this Court. Unless
otherwise ordered by the Court, all Claims arising from the rejection of executory, contracts and
unexpired leases shall be treated as Unsecured Claims under the Plan.

ARTICLE VII

MEANS FOR IMPLEMENTATION
AND EFFECT OF CONFIRMATION OF PLAN

8.01 General

Upon confirmation of the Plan, and in accordance with the Confirmation Order, the Debtor or
Reorganized Debtor, as the case may be, will be authorized to take all necessary steps, and perform
all necessary acts, to consummate the terms, and conditions of the Plan. In addition to the provisions
set forth elsewhere in the Plan, the following shall constitute the means for implementation of the
Plan.

8.02 Continued Corporate Existence

Reorganized Debtor shall continue to exist after the Effective Date with all powers of a
limited liability company under the laws of the State of Florida and without prejudice to any right
to alter or terminate such existence (whether by merger or otherwise) under Florida law; and,
following the Effective Date, Reorganized Debtor may operate its business free of any restrictions
imposed by the Bankruptcy Code, the Bankruptcy Rules or by, the Court, subject only to the terms
and conditions of this Plan and Confirmation Order.

8.03 The Reorganized Debtor

Except as otherwise provided in the Plan and the Confirmation Order, on the Effective
Date, Reorganized Debtor shall be vested with all of the property of the Estate free and clear of all
claims, liens, encumbrances, charges, and other interests, including but not limited to that of
holders of Claims and holders of Equity Interests. The Reorganized Debtor shall assume all of the
Debtor's rights, obligations and liabilities under the Plan.

Page 18 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 19 of 28

8.04 Corporate Action

On the Effective Date, all matters provided for under the Plan that would otherwise require
approval of the stockholders, directors or members of the Debtor or Reorganized Debtor or its
successors in interest under the Plan, including, without limitation, the authorization to issue or cause
to be issued the new common stock and documents relating thereto, the adoption of the Reorganized
Debtor's Certificate of Incorporation, the Reorganized Debtor's Bylaws, and the election or
appointment, as the case may be, of directors and officers of the Debtor pursuant to the Plan, shall be
deemed to have occurred and shall be in full force and effect from and after the Effective Date
pursuant to the applicable General Corporation Law, without any requirement of further action by the
managing members of the Debtor or Reorganized Debtor. On the Effective Date or as soon thereafter
as is practicable, the Reorganized Debtor shall, if required, file its amended certificate of incorporation
with the secretary of state of the state in which the Reorganized Debtor is incorporated, in accordance
with the applicable general corporation law of such state.

8.05 Administration After the Effective Date

After the Effective Date, the Reorganized Debtor may operate its business, and may use, acquire, and
dispose of their property, free of any restrictions of the Code and Rules.

8.06 Term of Bankruptcy Injunction or Stays

All injunctions or stays provided for in the Case under §§ 105 or 362 of the Code, or otherwise,
and in existence on the Confirmation Date, shall remain in full force and effect until the Effective
Date.

8.07 Re-vesting of Assets

Except as otherwise provided in the Plan, pursuant to §1141 of the Code, the property of the Estate
of the Debtor, including, without limitation, Actions shall re-vest in the Reorganized Debtor on the Effective
Date, free and clear of all Liens, Claims and interests of holders of Claims and Equity Interests, except as
otherwise provided in the Plan or the Confirmation Orden

8.08 Causes of Action

As of the Effective Date, pursuant to section 1123(b)(3)\(B) of the Code, any and all Actions accruing
to the Debtor and Debtor in Possession, including, without limitation, actions under sections 510, 542, 544,
545, 547, 548, 549, 550, 551 and 553 of the Code, shall become assets of the Reorganized Debtor, and the
Reorganized Debtor shall have the authority to commence and prosecute such Actions for the benefit of the
Estate. The Reorganized Debtor shall continue to prosecute any Action pending on the Effective Date.

8.09 Discharge of Debtor

Except as otherwise provided herein or in the Confirmation Order, the rights afforded herein and the
treatment of all Claims and Equity Interests herein shall be in exchange for and in complete satisfaction,
discharge and release of Claims and Equity Interests of any nature whatsoever, including any interest accrued
on such Claims from and after the Commencement Date, against the Debtor and the Debtor in Possession,
the Estate, any of the assets or properties under the Plan. Except as otherwise provided herein , (i) on the
Effective Date, all such Claims against the Debtor, and Equity Interest in the Debtor, shall be satisfied,
discharged and released in full, and (ii) all Persons shall be precluded and enjoined from asserting against the
Reorganized Debtor, its successors, its assets or properties, any other or further Claims or Equity Interests

Page 19 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 20 of 28

based upon any act or omission, transaction or other activity of any kind or nature that, occurred prior to the
Confirmation Date, whether or not such holder has filed a proof of claim or proof of equity interest and
whether or not such holder has voted to accept or reject the Plan. Notwithstanding the foregoing, nothing in
the Plan shall release, discharge, enjoin or preclude any Claim that has not arisen as of the Effective Date
that any governmental unit may have against the Debtor and nothing in the Plan shall release, nullify or
enjoin the enforcement of any liability to a governmental unit under environmental statutes or regulations
that any entity would be subject to as the owner or operator of property, after the date of entry of the
Confirmation Order.

8.10 Injunction Related to Discharge

Except as otherwise expressly provided in the Plan, the Confirmation Order or a separate
order of the Court, all Persons who have held, hold or may hold Claims against the Debtor, or Equity
Interests in the Debtor, are permanently enjoined, on and after the Effective Date, from (i)
commencing or continuing in any manner any action or other proceeding of any kind with respect to
any such Claim or Equity Interest, (ii) enforcing, attaching, collecting or recovering by any manner
or means of any judgment, award, decree or order against the Debtor the Debtor, on account of any
such Claim or Equity Interest, (iii) creating, perfecting or enforcing any Lien or asserting control of
any kind against the Debtor or against the property or interests in properly of the Debtor on account
of any such Claim or Equity Interest, and (iv) asserting any right of setoff, subrogation or recoupment
of any kind against any obligation due from the Debtor or against the property or interests in property
of the Debtor on account of any such Claim or Equity Interest. Such injunctions shall extend to
successors of the Debtor (including, without limitation, the Reorganized Debtor) and their respective
properties and interests in property.

8.11 Release by Holders of Impaired Claims.

This Plan, and the provisions and distributions set forth herein, is a full and final settlement and
compromise of all Claims and causes of action, whether known or unknown, that holders of Claims against
the Debtor, and Equity Interests in the Debtor, may have against any of the Released Parties pursuant to
Sections 1123(b)(3) and (6) of the Bankruptcy Code and Bankruptcy Rule 9019 In consideration of the
obligations of the Debtor and the Reorganized Debtor under this Plan, the securities, contracts, instruments,
releases and other agreements or documents to be delivered in connection with this Plan, each holder of a
Claim against or Equity Interest in the Debtor shall be deemed to forever release, waive and discharge all
Claims, obligations, suits, judgments, damages, demands, debts, rights, causes of action and liabilities (other
than the rights to enforce the Debtor's or the Reorganized Debtor's obligations under this Plan and the
securities, contracts, instruments, releases and other agreements and documents delivered thereunder) against
the Released Parties, whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known
or unknown, foreseen or unforeseen, then existing or thereafter arising, in law, equity or otherwise that are
based in whole or in part on any act, omission, transaction, event or other occurrence taking place on or prior
to the Effective Date in any way relating to the Debtor, the Chapter 11 case or the conduct thereof, or this
Plan. Notwithstanding the foregoing, nothing in this Article 8.12, the Plan, or the Confirmation Order shall
release any Claim or causes of action for gross negligence or willful misconduct.

8.12 Injunction Against Interference with the Plan

Upon the entry of a Confirmation Order with respect to the Plan, all holders of Claims and
Equity Interests and other parties in interest, along with their respective present or former employees,
agents, officers, directors, or principals, shall be enjoined from taking any actions to interfere with the

Page 20 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 21 of 28

implementation or consummation of the Plan, except with respect to actions any such entity may take
in connection with the pursuit of appellate rights.

8.13 Votes Solicited in Good Faith

The Debtor has, and upon confirmation of the Plan shall be deemed to, have, solicited
acceptances of the Plan in good faith and in compliance with the applicable provisions of the
Bankruptcy Code, and on account of such solicitation will not, be liable at any time for the
violation of any applicable law, rule, or regulation governing the solicitation of acceptances or
rejections of the Plan.

8.14 Payments Within 90 Days of Filing

Section 547 of the Code enables a debtor in possession to avoid transfers the debtor made
while it was insolvent, to a creditor, based upon an antecedent debt, within ninety (90) days of the
petition date, which enabled the creditor to receive more than it would under a liquidation. Creditors
have defenses to the avoidance of such preferential transfers based upon, among other things, the
transfers having occurred as part of the debtor's ordinary course of business, or that subsequent to
the transfer the creditor provided the debtor with new value. In this case, the Debtor believes
payments made to creditors prior to the Petition Date are not avoidable under section 547 of the Code
because, among other things, such payments may not have enabled creditors to receive more than
they would in a liquidation.

Notwithstanding the foregoing, prior to Confirmation, the Reorganized Debtor shall analyze
payments made by the Debtor to creditors within ninety (90) days (or in the case of insiders, one year)
before the Commencement Date to determine on a final basis which payments may be avoidable as
preferential transfers under the Code and, if appropriate, prosecute such actions. Prior to
Confirmation, the Debtor shall file a schedule of potential Avoidance Actions, if any.

ARTICLE IX

CONFIRMATION AND EFFECTIVENESS OF THE PLAN

9.01 Conditions Precedent to Confirmation

The Plan shall not be confirmed by the Court unless and until the following conditions shall
have been satisfied or waived pursuant to Section 9.03 of the Plan

(i) The Confirmation Order shall be in form and substance reasonably acceptable to the
Debtor and include, among other things, a finding of fact that the Debtor, the Reorganized
Debtor, and its respective present and former members, officers, directors, employees, advisors,
attorneys, and agents acted in good faith within the meaning of and with respect to all of the actions
described in § 1125(e) of the Code and are, therefore, not liable for the violation of any applicable
law, rule or regulation governing such actions; and

(ii) | The Confirmation Order shall have been entered and, shall be a Final Order (with
no modification or amendment thereof), and there shall he no stay or injunction that would
prevent the occurrence of the Effective Date;

(iii) ‘The statutory fees owing to the United States Trustee shall have been paid in full;

Page 21 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 22 of 28

(iv) All other actions, authorizations, filings, consents and regulatory approvals
required (if any) shall have been obtained, effected or executed in a manner acceptable to
the Debtor and remain in full, force and effect or, if waivable, waived by the Person or
Persons entitled to the benefit thereof.

9.02 Effect of Failure of Conditions

If each condition to the Effective Date specified in the Plan has not been satisfied or duly waived
within ninety (90) days after the Confirmation Date, then upon the filing of a motion, by the Debtor
made before the time that all conditions have been satisfied or duly waived, the Confirmation Order will
be vacated by the Court, provided. however, that notwithstanding the filing of such a motion, the
Confirmation Order shall not be vacated if each of the conditions to, the Effective Date is either satisfied
or duly waived before the Court enters an order granting the relief requested in such motion. If the
Confirmation Order is vacated, the Plan shall be deemed null and void in all respects, including without
limitation the discharge of Claims pursuant to §1141 of the Code and the assumptions or rejections of
executory contracts and unexpired leases as provided by the Plan, and nothing contained herein shall
(1) constitute a waiver or release of any Action by, or Claims against, the Debtor or (2) prejudice in any
manner the rights of the Debtor.

9.03 Waiver of Conditions

The Debtor may waive one or more of the conditions precedent to confirmation of the Plan,
or the condition precedent to effectiveness of the Plan set forth in Section 9.01 of the Plan.

The Debtor may waive in writing one or more of the other conditions precedent to
confirmation and effectiveness of the Plan, without further notice to parties in interest or the Court
without a prior hearing.

ARTICLE X

RETENTION OF JURISDICTION

The Court shall have exclusive jurisdiction of all matters arising out of, and related to, the
Case and the Plan pursuant to, and for the purposes of §§105(a) and 1142 of the Code and for,
among other things, the following purposes:

(a) to hear and determine pending applications for the assumption or rejection of
executory contracts or unexpired leases, if any are pending, and the allowance of Claims resulting
therefrom;

(b)  todetermine any, and all adversary proceedings, motions, applications and contested
matters, and other litigated matters pending on the Confirmation Date;

(c) to hear and determine all Actions, including, without limitation, Actions commenced
by the Debtor or any other party in interest with standing to do so, pursuant to §§ 505, 542, 543, 544,
545, 547, 548, 549, 550, 551, and 553 of the Code, collection matters and settlements thereof;

(d) to hear and determine any objections to or the allowance, classification, priority,
compromise, estimation or payments of any Administrative Claims, Claims or Equity Interests;

Page 22 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 23 of 28

(e) to ensure that Distributions to holders of Allowed Claims are accomplished as
provided in the Plan;

(f) to enter and implement such orders as may be appropriate in the event the
Confirmation Order is for any reason stayed, revoked, modified or vacated;

(g) to issue such orders in aid of execution and consummation of the Plan, to the extent
authorized by §1142 of the Code;

(h) to consider any amendments to or modifications of the Plan, to cure any defect or
omission, or to reconcile any inconsistency in the Plan, the Plan Supplement, or any order of the
Court, including, without limitation, the Confirmation Order;

(i) to hear and determine all applications for compensation and reimbursement of
expenses of Professionals under §§ 330, 331, and 503(b) of the Code;

(j) to hear and determine disputes arising in connection with the interpretation,
implementation or enforcement of the Plan;

(k) to recover all Assets of the Debtor and Property of the Estate, wherever located;

(I) to determine any Claim of or any liability to a governmental unit that may be
asserted as a result of the transactions contemplated herein;

(m) to enforce the Plan, the Confirmation Order and any other order, judgment,
injunction or ruling entered or made in the Case, including, without limitation, the discharge,
injunction, exculpation and releases provided for in the Plan;

(n) to take any action and issue such orders as may be necessary to, construe, enforce,
implement, execute, and consummate the Plan or to maintain the integrity of the Plan following
consummation;

(o) to hear and determine matters concerning state, local and federal taxes in accordance
with §§ 346, 505, and 1146 of the Code (including, but not limited to, an expedited determination
under §505(6) of the Code of the tax liability of the Debtor for all taxable periods through the
Effective Date for all taxable periods of the Debtor through the liquidation and dissolution of such

entity);

(p) to enter and implement orders and to take such other actions as may be necessary or
appropriate to restrain interference by any Person or Entity, with the consummation or
implementation of the Plan, including, without limitation, to issue, administer, and enforce
injunctions, releases, assignments, or indemnity obligations contained in the Plan and the
Confirmation Order;

(q) to hear any other matter not inconsistent with the Code; and
(r) to enter a final decree closing the Case; provided however, that nothing in the Plan

shall divest or deprive any other court or agency of any jurisdiction it may have over the
Reorganized Debtor under applicable environmental laws.

Page 23 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 24 of 28

ARTICLE XI

MISCELLANEOUS PROVISIONS

11.01 Effectuating Documents and Further Transactions

The Debtor or Reorganized Debtor, as the case may be, is authorized to execute, deliver,
file or record such contracts, instruments, releases and other agreements or documents and take
such actions as may be necessary or appropriate to implement, effectuate and further evidence the
terms and conditions of the Plan and any notes or securities issued pursuant to the Plan.

11.02 Post-Effective Date Fees and Expenses

From and after the Effective Date, the Reorganized Debtor shall, in the ordinary course of
business and without the necessity for any approval by the Court, pay the reasonable fees and
expenses of Professionals thereafter incurred by the Reorganized Debtor, including, without
limitation, those fees and expenses incurred in connection with the implementation and
consummation of the Plan.

11.03 Payment of Statutory Fees

The Reorganized Debtor shall be responsible for timely payment of fees incurred pursuant to
28 U.S.C. § 1930(a)(6). After confirmation, the Reorganized Debtor shall file with the Court and
serve on the United States Trustee a quarterly financial report regarding all income and disbursements,
including all plan payments, for each quarter (or portion thereof) the Case remains open.

11.04 Amendment or Modification of Plan

Alterations, amendments or modifications of the Plan may be proposed in writing by the
Debtor at any time prior to the Confirmation Date in conformity with §1127(a) of the Code, provided
that the Plan, as altered, amended or modified, satisfies the conditions of §§1123 and 1129 of the
Code, and the Debtor shall have complied with §1121 of the Code. The Plan may be altered, amended
or modified by the Debtor at any time after the Confirmation Date in conformity with §1127(b) of
the Code, provided that the Plan, as altered, amended or modified, satisfies the requirements of §§
1122 and 1123 of the Code and the Court, after notice and a hearing, confirms the Plan, as altered,
amended or modified, under § 1129 of the Code and the circumstances warrant such alterations,
amendments or modifications. A holder of a Claim that has accepted the Plan shall be deemed to
have accepted the Plan, as altered, amended or modified, if the proposed alteration,
amendment or modification does not materially and adversely change the treatment of the Claim
of such holder.

Prior to the Effective Date, the Debtor, and without the approval of the Bankruptcy Court, and
without notice to all holders of Claims and Interests, insofar as it does not materially adversely affect
the interests of holders of Claims and Interests, may correct any defect, omission or inconsistency in
this Plan in such manner and to such extent as may be necessary to expedite the execution of this Plan.

11.05 Severability
Should any provision in this Plan be determined to be unenforceable, such determination shall

in no way limit or affect the enforceability and operative effect of any or all other provisions of this
Plan.

Page 24 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 25 of 28

11.06 Revocation or Withdrawal of the Plan

The Debtor reserves the right to revoke or withdraw the Plan prior to the Confirmation
Date. If the Debtor revokes or withdraws the Plan prior to the Confirmation Date, then the Plan
shall be deemed null and void. In such event, nothing contained herein shall constitute or be
deemed a waiver or release of any Claims or Actions by or against the Debtor or any other Person,
an admission against interests of the Debtor, nor shall it prejudice in any manner the rights of the
Debtor or any Person in any further proceedings involving the Debtor.

11.07 Binding Effect Notices

The Plan shall be binding upon and inure to the benefit of the Debtor, the holders of Claims
and Equity Interests, and their respective successors and assigns, including, without limitation, the
Reorganized Debtor.

11.08 Notices

All notices, requests and demands to or upon the Debtor or the Reorganized Debtor to be
effective shall be in writing and, unless otherwise expressly provided in the Plan, shall be deemed
to have been duly given or made when actually, delivered or, in the case of notice by facsimile
transmission, when received and telephonically confirmed. Notices shall be delivered to the
following.

To the Reorganized Debtor:

Short Environmental Laboratories, Inc.
c/o David Murto

11911 U.S. 27 South

Sebring, Florida 33876

With a copy to:

Nadine V. White-Boyd, Esq.
White-Boyd Law, PA

5589 Okeechobee Blvd., Suite 103
West Palm Beach, FL 33417

11.09 Governing Law

Except to the extent the Code, Rules or other federal law is applicable, or to the extent the
Plan or any agreement entered into pursuant to the Plan provides otherwise, the rights and
obligations arising under the Plan shall be governed by, and construed and enforced in accordance
with, the laws of the State of Florida, without giving effect to the principles of conflicts of law of
such jurisdiction.

11.10 Withholding and Reporting Requirements
In connection with the consummation of the Plan, the Debtor or the Reorganized Debtor, as
the case may be, shall comply with all withholding and reporting requirements imposed by any

federal, state, local or foreign taxing authority and all distributions hereunder shall be subject to any
such withholding and reporting requirements.

Page 25 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 26 of 28

11.11 Section 1125(e) of the Code

As of the Confirmation Date, the Debtor shall be deemed to have solicited acceptances of the
Plan in good faith and in compliance with the applicable provisions of the Code.

11.12 Filing of Additional Documents

On or before Substantial Consummation of the Plan, the Debtor shall file with the Court such
agreements and other documents as may be necessary or appropriate to effectuate and further evidence
the terms and conditions of the Plan.

11.13 No Admissions

Notwithstanding anything in the Plan to the contrary, nothing contained in the Plan shall be
deemed as an admission by any Person with respect to any matter set forth in the Plan or herein.

11.14 Waiver of Bankruptcy Rule 3020(e) and 7062

The Debtor may request that the Confirmation Order include (a) a finding that the 14 day stay
under Rules 3020(e) and 7062 shall not apply to the Confirmation Order; and (b) authorization for the
Debtor to consummate the Plan immediately after entry of the Confirmation Order.

11.15 Time

In computing any period of time prescribed or allowed by the Plan, unless otherwise set forth
herein or determined by the Court, the provisions of Rule 9006 shall apply.

11.16 Substantial Consummation

On the Effective Date, the Plan shall be deemed to be substantially consummated under §§
1101 and 1127(b) of the Code.

11.17 Final Decree

Once there has been Substantial Consummation of the Plan, the Reorganized Debtor shall file
a motion with the Court to obtain a final decree to close the Case

11.18 Inconsistency

In the event of any inconsistency between the Plan and any Exhibit to the Plan or any other
instrument or document created or executed pursuant to the Plan, the Plan shall govern. In the
event of any inconsistency between the Plan and the Confirmation Order, the Confirmation Order
shall govern.

11.19 No Interest or Attorneys' Fees

Except as otherwise provided under the Plan, or as ordered by the Court, no interest, penalty
or other charge, including any late charge, arising from and after the Petition Date, and no award
or reimbursement of any attorneys' fees or other related cost or disbursement, shall be allowed on,
or in connection with, any Claim, unless otherwise provided under the Plan or awarded by the
Court.

Page 26 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 27 of 28

11.20 Successors and Assigns

This Plan and all the provisions hereof shall be binding upon and inure to the benefit of the
_ parties hereto and their respective successors and assigns.

11.21 Headings

The headings of articles, paragraphs and sub-paragraphs in this Plan are inserted for
convenience only and shall not affect the interpretation of any provision of this Plan,

11.22 No Penalty for Prepayment

Neither the Debtor nor the Reorganized Debtor shall be liable for payment of any sum or
interest in the form of a penalty relating to the prepayment of any claim treated under this Plan.

11.23 Savings Clause

Any minor defect or inconsistency in the Plan may be corrected or amended by the
Confirmation Order.

11.24 Remedy or Defects

After the Effective Date, the Reorganized Debtor may, with approval of the
Court, and so long as it does not materially and adversely affect the interests of
Creditors, remedy any defect or omission or reconcile any inconsistencies in the Plan
' or in the Confirmation Order in such-manner as may be necessary to carry out the
purposes and effect of the Plan and in form and substance satisfactory to the
Reorganized Debtor.

11.25 Post-Confirmation Date Service List

From and after the Confirmation Date, all notices of appearance and demands for service of
process filed with the Court prior to such date shall no longer be effective. No further notices, other
than notice of entry of the Confirmation Order shall be required to be sent to such Entities.

ARTICLE XU
CONCLUSION

The aforesaid provisions shall constitute the Plan of Reorganization of the Debtor. This
Plan, when approved and confirmed by, the Court, shall be deemed binding on the Debtor, the
Reorganized Debtor, and all creditors and all parties in interest and their successors and assigns in
accordance with §1141 of the Bankruptcy Code.

DATED: § /& / /? SHORT ENVIRONMENTAL LABORATORIES, INC.

AW

By: David Murto, Its President

Page 27 of 28
Case 18-19640-MAM Doc75 Filed 05/06/19 Page 28 of 28

ATTORNEY CERTIFICATION
I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court
for the Southern District of Florida and I am in compliance with the additional qualifications to
practice in this Court set forth in Local Rule 2090-1(A).

 

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via
Notice of Electronic Filing by CM/ECF to all parties registered to receive such service in this
case on May 6, 2019.

Respectfully Submitted,

White-Boyd Law, PA

Attorneys for the Debtor

5589 Okeechobee Blvd., Suite 103
West Palm Beach, FL 33417
Phone: (561)508-3042

By:/s/ Nadine V. White-Boyd
Nadine V. White-Boyd, Esq.
Florida Bar. No. 0184144

Page 28 of 28
